EXHIBIT 10.2

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of November 23, 2016 (this “Agreement”), by and among
GulfMark Offshore, Inc., a Delaware corporation (the “Company”), and each of the
other parties signatory hereto (each a “Stockholder” and collectively, the
“Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, on September 27, 2016, MFP Partners, L.P. and Franklin Mutual Advisers,
LLC, as investment manager on behalf of certain funds and accounts (together,
the “Investors”), and the Company entered into a Recapitalization Support
Agreement (as the same may be amended, supplemented, restated or otherwise
modified, the “Support Agreement”) pursuant to which, on the terms and subject
to the conditions set forth therein, the Company and the Investors have agreed,
among other things, to take all actions reasonably necessary to consummate the
transactions set forth therein, including (i) the issuance and sale by the
Company to each Investor of preferred equity of the Company, par value $0.01 per
share (the “Preferred Equity”), in an amount not less than $50 million in the
aggregate; (ii) a senior secured term loan facility in an aggregate principal
amount of $100 million amongst the Investors, as lenders, and the Company, as
borrower; (iii) a tender offer by the Company for not less than $250 million and
up to $300 million aggregate principal amount of the Company’s existing 6.375%
Senior Notes due 2022 (the “Notes”, and such tender offer, the “Tender Offer”);
(iv) a $100,000,000 revolving credit facility between the Company, the lenders
from time to time party thereto and the administrative agent and collateral
agent thereunder; and (v) a rights offering by the Company for shares of its
Class A Common Stock, par value $0.01 per share (the “Common Stock”) (the
“Rights Offering”) (collectively, the “Recapitalization Transactions”).

 

WHEREAS, (a) concurrently with the execution of this Agreement, the Company and
the Investors are entering into a Securities Purchase Agreement; and (b) upon
the Closing (as defined under the Securities Purchase Agreement), the Company
and the Investors are entering into an Investor Rights Agreement, the Term Loan
Documents, the Revolving Loan Documents and a Registration Rights Agreement
(together, with the other documents and agreements to be entered into in
connection with the Recapitalization Transactions, including the Certificate of
Designation, the “Definitive Documents”) to effect certain of the
Recapitalization Transactions.

 

WHEREAS, as a condition and inducement to the Company and the Investors entering
into the Definitive Documents, the Company has required that the Stockholders
agree, and the Stockholders have agreed, to enter into this Agreement and abide
by the covenants and obligations with respect to the Covered Shares (as
hereinafter defined) set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE I
GENERAL

 

Section 1.1     Defined Terms.    The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Securities Purchase Agreement.

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
other Person if such Person, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares with such
other Person (i) voting power which includes the power to vote, or to direct the
voting of, such security; and/or (ii) investment power which includes the power
to dispose, or to direct the disposition, of such security; and shall otherwise
be interpreted in accordance with the term “beneficial owner” as defined in
Rule 13d-3 adopted by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); provided that
for purposes of determining Beneficial Ownership, a Person shall be deemed to be
the Beneficial Owner of any securities which may be acquired by such Person
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “Beneficially Own”,
“Beneficial Owner” and “Beneficially Owned” shall have a correlative meaning.

 

“Certificate of Designation” has the meaning ascribed to such term in the
Securities Purchase Agreement.

 

“Class A Common Stock” means the class A common stock, par value $0.01 per
share, of the Company, and any securities into which the Class A Common Stock
may be reclassified.

 

“Class B Common Stock” means the class B common stock, par value $0.01 per
share, of the Company, and any securities into which the Class B Common Stock
may be reclassified.

 

“Common Stock” means the Class A Common Stock and the Class B Common Stock.

 

“Contract” means any agreement, contract, commitment, undertaking,
understanding, license, lease, indenture, instrument, obligation or other
agreement, in each case, as from time to time amended, modified, restated or
supplemented, and all attachments and exhibits thereto.

 

“Covered Shares” means, with respect to each Stockholder, (a) such Stockholder’s
Existing Shares; and (b) any shares of Common Stock or other voting capital
stock of the Company and any securities convertible into or exercisable or
exchangeable for shares of Common Stock or other voting capital stock of the
Company, in each case, that such Stockholder or its affiliates acquire
Beneficial Ownership of or any other interest in or otherwise acquire the right
to vote with respect to, in each case, on or after the date hereof (this clause
(b), collectively, “New Shares”).

 

 
2

--------------------------------------------------------------------------------

 

 

“Encumbrance” means any security interest, pledge, mortgage, deed of trust, lien
(statutory or other), charge, option to purchase, lease, or other right to
acquire any interest or any claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, imperfection of title,
condition, right of first offer or refusal, third party right or claim, or other
encumbrance of any kind or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement).

 

“Existing Shares” means, with respect to each Stockholder, the shares of Common
Stock Beneficially Owned or owned of record by such Stockholder and its
affiliates or otherwise with respect to which such Stockholder or its affiliates
has the right to vote.

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, by and
among the Company and each of the Investors party thereto, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.

 

“Proposals” means the proposals to be submitted to the stockholders of the
Company at the Stockholders Meeting, for the purpose of seeking approval of the
stockholders of the Company for the (i) increase in the total number of
authorized shares of Class A Common Stock to 120,000,000 shares and (ii)
issuance of all shares of Class A Common Stock issuable upon the full conversion
of the Series A Preferred Stock issued pursuant to the Securities Purchase
Agreement (other than such shares of Class A Common Stock that are permitted to
be issued pursuant to Section 6(b) of the Certificate of Designation) and any
change of control that may be deemed to occur as a result of such issuance and
sale pursuant to the applicable rules of the New York Stock Exchange.

 

"Raging Capital" means Raging Capital Management, LLC.

 

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and each of the
Investors party thereto, as it may be amended, supplemented or otherwise
modified from time to time.

 

“Stockholders Meeting” means a meeting of the stockholders of the Company, for
the purpose of voting on the Proposals, and to be held subject to and in
accordance with the Certificate of Incorporation, bylaws of the Company and
Section 5.1 of the Securities Purchase Agreement.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, by and among the Company and each of the Investors party thereto, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Representatives” means a Person’s affiliates and its and their respective
officers, directors, employees, partners, members, controlling persons, agents,
advisors and other representatives.

 

 
3

--------------------------------------------------------------------------------

 

 

“Revolving Loan Documents” has the meaning ascribed to such term in the
Securities Purchase Agreement.

 

“Term Loan Documents” has the meaning ascribed to such term in the Securities
Purchase Agreement.

 

“Transfer” means, directly or indirectly, to sell, transfer, lease, exchange,
assign, pledge, encumber, tender, hypothecate or similarly dispose of (by
merger, by testamentary disposition, by operation of law, by gift or otherwise),
or otherwise create any Encumbrance on, either voluntarily or involuntarily, or
to enter into any Contract, option or other arrangement or understanding
(including any profit sharing arrangement) with respect to the sale, transfer,
exchange, assignment, pledge, Encumbrance, hypothecation, tender or similar
disposition of (by merger, by testamentary disposition, by operation of law, by
gift or otherwise).

        

ARTICLE II
VOTING

 

Section 2.1     Agreement to Vote.    Each Stockholder hereby agrees that during
the term of this Agreement, at the Stockholders Meeting, and any other meeting
of stockholders of the Company called to vote on any of the Proposals,
Recapitalization Transactions, the Definitive Documents and any other
transactions contemplated thereby, however called, including, in each case, any
adjournment or postponement thereof, or in connection with any written consent
of the stockholders of the Company, such Stockholder shall, and shall cause its
affiliates to, in each case to the fullest extent that such Stockholder’s
Covered Shares are entitled to vote thereon or consent thereto:

 

(a)     appear at each such meeting or otherwise cause such Stockholder’s
Covered Shares to be cast or provide such consent, in each case, in accordance
with the applicable procedures relating thereto so as to ensure that all such
Covered Shares are duly counted, including for purposes of calculating a quorum;
and

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     vote (or cause to be voted), in person or by proxy, or deliver (or cause
to be delivered) an irrevocable written consent (coupled with an interest)
covering, all of such Stockholder’s Covered Shares (i) in favor of the approval
of the Proposals, and, if applicable, the Recapitalization Transactions and the
adoption of the Definitive Documents and any other transactions contemplated
thereby (including, without limitation, for the appointment to the board of
directors of the nominees of each Investor as set forth in the Definitive
Documents) and any other action reasonably requested by any Investor or the
Company in furtherance thereof; (ii) against any action, proposal, transaction
or agreement that would reasonably be expected to result in the failure of the
Proposals to be approved or any breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Definitive Documents, or of any Stockholder contained in this
Agreement; and (iii) against any action, agreement or transaction that is
intended, or could reasonably be expected, to materially impede, interfere with,
delay, postpone, discourage or adversely affect the Stockholders Meeting, the
Proposals or the Recapitalization Transactions or the adoption of the Definitive
Documents or any of the other transactions contemplated thereby or by this
Agreement or the performance by such Stockholder of its obligations under this
Agreement, including, without limitation: (A) any extraordinary corporate
transaction, such as a merger, consolidation, tender offer or other business
combination involving the Company or its Subsidiaries or any shares of Common
Stock or other equity interests or voting stock of the Company or its
Subsidiaries (other than as expressly contemplated by the Definitive Documents);
(B) a Transfer of a material amount of assets of the Company or any of its
Subsidiaries or a reorganization, recapitalization, dissolution, winding-up or
liquidation of the Company or any of its Subsidiaries; (C) an election of new
members to the board of directors of the Company, other than nominees to the
board of directors of the Company who are serving as directors of the Company on
the date of this Agreement and the nominees to the board of directors of each
Investor as set forth in the Definitive Documents; (D) any change in the present
capitalization or dividend policy of the Company or any amendment or other
change to the Company’s articles of incorporation or bylaws, except if approved
by the Company and each Investor; or (E) any other material change in the
Company’s corporate structure or business. Each Stockholder covenants that it
shall not, and shall cause its affiliates not to, commit or agree to take any
action inconsistent with the foregoing; provided, however, that the Company
shall be permitted to consider and pursue an Alternative Financing as described
in and subject to the provisions in the Support Agreement.

 

Section 2.2     No Inconsistent Agreements.    Each Stockholder hereby covenants
and agrees that, except for this Agreement or as expressly permitted by Section
2.1, such Stockholder and its affiliates (a) have not entered into, and shall
not enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust (or similar agreement) with respect to such
Stockholder’s Covered Shares or any interest therein and (b) have not granted,
and shall not grant at any time while this Agreement remains in effect, a proxy,
consent or power of attorney with respect to such Stockholder’s Covered Shares
or any interest therein.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Section 3.1     Representations and Warranties of the Stockholders.   Each
Stockholder, on behalf of itself and its affiliates, hereby represents and
warrants to the Company and each Investor as follows:

 

(a)     Organization; Authorization; Validity of Agreement; Necessary Action.
Such Stockholder has the legal capacity and all requisite power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by such Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of the Company, constitutes a valid
and binding obligation of such Stockholder, enforceable against it in accordance
with its terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.
If such Stockholder is not a natural person, such Stockholder is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized, and the execution and delivery by such Stockholder of
this Agreement and the performance of its obligations hereunder and compliance
with the terms hereof have been duly authorized by all necessary action on the
part of such Stockholder, its governing body, members, shareholders and
trustees, as applicable. If such Stockholder is married and the Covered Shares
of such Stockholder constitute community property or if spousal or other
approval is required for this Agreement to be legal, valid and binding, this
Agreement has been duly authorized, executed and delivered by, and constitutes a
valid and binding agreement of, such Stockholder’s spouse, enforceable against
such spouse in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     No Contravention. The execution, delivery and performance of this
Agreement by such Stockholder does not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof, will not conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of, or result in, termination,
amendment, cancelation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Encumbrance upon any of the Covered Shares under, (i) any provision of any
Contract to which such Stockholder is a party or by which any Covered Shares are
bound; (ii) if such Stockholder is not a natural person, any trust or other
organizational document of such Stockholder; or (iii) any order or any law, rule
or regulation applicable to the Covered Shares. No consent, approval, order or
authorization (collectively, “Consent”) of, or registration, declaration or
filing with, any governmental entity or other Person (including with respect to
natural persons, any spouse, and with respect to trusts, any co-trustee or
beneficiary) is required to be obtained or made by or with respect to such
Stockholder in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby; provided,
however, that following the execution, delivery and performance of this
Agreement, Raging Capital and its affiliates will be required to amend their
Schedule 13D with respect to their beneficial ownership of securities of the
Company currently on file with the Securities and Exchange Commission to, among
other things, describe the transactions contemplated hereby, include a copy of
this Agreement as an exhibit thereto and update their beneficial ownership of
securities of the Company resulting from the transactions contemplated hereby.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     Ownership. Such Stockholder’s Existing Shares are, and all of such
Stockholder’s Covered Shares owned from the date hereof through the termination
of this Agreement in accordance with Section 5.1 will be, Beneficially Owned or
owned of record by such Stockholder (or its affiliates). Such Stockholder (or
its affiliates) has good and marketable title to such Stockholder’s Existing
Shares (and will have good and marketable title to such Stockholder’s Covered
Shares), free and clear of any Encumbrances, except for any such Encumbrance
that may be imposed pursuant to this Agreement and any applicable restrictions
on transfer under the Securities Act of 1933, as amended (the “Securities Act”)
or any state securities laws. As of the date hereof, such Stockholder (and/or
the affiliate set forth therein) is the record and Beneficial Owner of the
Existing Shares set forth opposite the Stockholder’s name on Schedule I hereto.
As of the date hereof, such Stockholder’s Existing Shares constitute all of the
shares of Common Stock Beneficially Owned or owned of record by such Stockholder
and its affiliates. Such Stockholder (together with its affiliates) has and will
have at all times through the Closing Date sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth in ARTICLE II hereof, and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of such Stockholder’s
Existing Shares and with respect to all of the Covered Shares Beneficially Owned
(or owned of record) by such Stockholder and its affiliates at all times through
the Closing Date. Except as set forth on Schedule I, such Stockholder and its
affiliates do not: (i) Beneficially Own or own of record, or have the right to
acquire, any shares of Common Stock or any shares of capital stock or other
equity interests or voting securities of the Company, or any rights to acquire,
or any securities that are convertible into, any of the foregoing; (ii) have any
other interest in any, or any rights to acquire, or any securities that are
convertible into, any shares of Common Stock or any shares of capital stock,
other equity interests or voting securities of the Company; or (iii) have any
voting rights with respect to any shares of Common Stock, or any shares of
capital stock, or other equity interests or voting securities of the Company, or
any rights to acquire, or any securities that are convertible into, any of the
foregoing.

 

Section 3.2     Representations and Warranties of the Company.  The Company
hereby represents and warrants to each Stockholder and each Investor as follows:

 

(a)     Organization; Authorization; Validity of Agreement; Necessary Action.
The Company has the legal capacity and all requisite power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Company and, assuming this Agreement constitutes a
valid and binding obligation of the Stockholders, constitutes a valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.
The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized, and the execution and
delivery by the Company of this Agreement and the performance of its obligations
hereunder and compliance with the terms hereof have been duly authorized by all
necessary action on the part of the Company and its board of directors.

 

(b)     No Contravention. The execution, delivery and performance of this
Agreement by the Company does not, and the consummation of the transactions
contemplated hereby and compliance with the terms hereof, will not conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of, or result in, termination,
amendment, cancelation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Encumbrance upon any of the assets or properties of the Company under, (i) any
provision of any Contract to which the Company is a party or by which its assets
and properties are bound; (ii) any organizational document of the Company; or
(iii) any order or any law, rule or regulation applicable to the Company or its
assets or properties, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, have a Material Adverse Effect. No
Consent of, or registration, declaration or filing with, any governmental entity
or other Person is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.

 

 
7

--------------------------------------------------------------------------------

 

 

ARTICLE IV
OTHER COVENANTS

 

Section 4.1     Prohibition on Transfers, Other Actions.  Each Stockholder
hereby agrees not to, and to cause its affiliates not to, (a) Transfer any of
such Stockholder’s Covered Shares or any interest therein; provided, that Raging
Capital and its affiliates may Transfer any of their Covered Shares in the event
and solely to the extent that an unsolicited directive is given by one of Raging
Capital’s managed account clients such that it requires a distribution of any
Covered Shares of Raging Capital or its affiliates to such client, it being
agreed and understood that any such Transfer is subject to such client entering
into a joinder to this Agreement in form and substance reasonably satisfactory
to the Company and each Investor; (b) enter into any agreement, arrangement or
understanding with any Person, or take any other action, that violates or
conflicts with or would reasonably be expected to violate or conflict with, or
result in or give rise to a violation of or conflict with, such Stockholder’s
representations, warranties, covenants and obligations under this Agreement; and
(c) take any action that could restrict or otherwise affect such Stockholder’s
legal power, authority and right to comply with and perform such Stockholder’s
covenants and obligations under this Agreement. Any transfer in violation of the
foregoing Section 4.1(a) shall be null and void.

 

Section 4.2     Stock Dividends, etc.     In the event of a stock split, stock
dividend or distribution, or any change in the Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Existing Shares” and “Covered Shares”
shall be deemed to refer to and include such shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of such shares may be changed or exchanged or which are received in such
transaction.

 

Section 4.3     Further Assurances.     From time to time, at any Investor’s or
the Company’s reasonable request and without further consideration, each
Stockholder shall execute and deliver such additional documents and take all
such further action as may be necessary or desirable to effect the actions and
consummate the transactions contemplated by this Agreement.

 

Section 4.4      New Shares.     Each Stockholder hereby covenants and agrees
that such Stockholder shall deliver promptly to the Company and each Investor
written notice of its acquisition of New Shares, which notice shall state the
number of New Shares so acquired. Each Stockholder agrees that any New Shares
acquired or purchased by such Stockholder and its affiliates shall be subject to
the terms and conditions of this Agreement, including the representations and
warranties set forth in ARTICLE III, and shall constitute Covered Shares to the
same extent as if those New Shares were owned by such Stockholder and its
affiliates on the date of this Agreement.

 

Section 4.5      Class Action Opt Out.    Each Stockholder hereby covenants and
agrees that such Stockholder shall not, and shall cause its affiliates not to,
commence or join in, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against any Investor, the Company or any of their respective Affiliates or any
of the foregoing’s respective successors or directors (a) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement; or (b) alleging a breach of any fiduciary duty of any Person in
connection with the evaluation, negotiation or entry into this Agreement, the
Recapitalization Transactions or the Definitive Documents.

 

 
8

--------------------------------------------------------------------------------

 

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1     Termination.    This Agreement shall terminate and be of no
further force or effect upon the earlier to occur of (a) the later of (i) the
approval of all of the Proposals, (ii) the consummation of all of the
Recapitalization Transactions and (iii) the completion of the date on which all
issued and outstanding Preferred Equity is converted or redeemed in accordance
with the Series A Certificate of Designation, (b) the date of termination of
each of the Definitive Documents in accordance with their respective terms and
(c) the date that is the three (3) year anniversary of the closing (as defined
in the Securities Purchase Agreement). Notwithstanding the foregoing, the
provisions of Section 4.1 of this Agreement shall terminate and be of no further
force or effect upon the earlier to occur of (a) the later of (i) the approval
of all of the Proposals, (ii) the consummation of all of the Recapitalization
Transactions and (iii) the completion of the date on which all issued and
outstanding Preferred Equity is converted or redeemed in accordance with the
Series A Certificate of Designation; (b) the completion of the third special
meeting of the stockholders of the Company held for the purpose of approving the
Proposals and (c) the date that is the three (3) year anniversary of the closing
(as defined in the Securities Purchase Agreement). Nothing in this Section 5.1
shall relieve any party of, or otherwise limit any party’s, liability for
willful breach of this Agreement.

 

Section 5.2     Stop Transfer Order. In furtherance of this Agreement, each
Stockholder hereby authorizes and instructs the Company to instruct its transfer
agent to enter a stop transfer order with respect to all of such Stockholder’s
Covered Shares. The Company agrees that as promptly as practicable after the
date of this Agreement, it shall give such stop transfer instructions to the
transfer agent for the Common Stock.

 

Section 5.3     Director Matters Excluded. The Company acknowledges and agrees
that no provision of this Agreement shall limit or otherwise restrict any
Stockholder (or any employee of any Stockholder or its affiliates) with respect
to any act or omission that he or she may undertake or authorize in his or her
capacity as a member of the Company’s Board of Directors, including, without
limitation, any vote that any Stockholder (or any employee of any Stockholder or
its affiliates) may make as a director of the Company with respect to any matter
presented to the Company’s Board of Directors; provided that any such act or
omission that would otherwise violate the terms of this Agreement shall be
permitted solely to the extent necessary for such individual to comply with his
or her fiduciary duties as a director of the Company.

 

Section 5.4     No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in the Company or any other Person any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
All rights, ownership and economic benefits of and relating to the Covered
Shares shall remain vested in and belong to the applicable Stockholder, and
neither the Company nor any Person shall have authority to direct any
Stockholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 5.5     Notices.    All notices and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 5.5):

 

 

(a)           if to Company to:

 

c/o GulfMark Offshore, Inc.

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024

Attn: Cindy Muller

E-mail: Cindy.muller@gulfmark.com

 

With a copy to:

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attn: Steve Gill

E-mail: sgill@velaw.com

 

(b)           if to any Stockholder, then at the address set forth below its
name on Schedule 1 hereto.

 

(c)           if to the Investors to:

 

c/o MFP Investors LLC

667 Madison Ave., 25th Floor

New York, NY 10065

Attention: Timothy E. Ladin, General Counsel

E-mail: tladin@mfpllc.com

 

Franklin Mutual Advisers, LLC

One Franklin Parkway

San Mateo, California 94403

Attention: Christopher Chen

E-mail: christopher.chen@franklintempleton.com

 

and

 

Franklin Mutual Advisers, LLC

101 John F Kennedy Parkway

Short Hills, New Jersey 07078

Attention: Keith Luh

E-mail: keith.luh@franklintempleton.com

 

With a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Jeffrey Marell

Email: jmarell@paulweiss.com

 

 
10

--------------------------------------------------------------------------------

 

 

Section 5.6     Interpretation.    The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 5.7     Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 5.8     Counterparts.    This Agreement may be executed by facsimile and
in counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

Section 5.9     Entire Agreement.    This Agreement and, to the extent
referenced herein, the Definitive Documents, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, constitute the entire agreement, and supersede and
cancel all prior and contemporaneous agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof.

 

Section 5.10     Mutual Drafting. Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
all the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.

 

Section 5.11     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     Each of the parties irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts. Each of the parties hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the aforesaid courts for any
reason other than the failure to serve in accordance with this Section 5.11, (b)
any claim that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

(c)     EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 5.12     Amendment; Waiver.    This Agreement may not be amended except
by an instrument in writing signed by the Company, each Investor and, to the
extent such amendment relates to a Stockholder, such Stockholder. Each party may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to the Company and the applicable Stockholder(s),
provided that the Company may not waive any rights hereunder without the prior
written consent of each Investor.

 

Section 5.13     Specific Performance. Each party agrees that irreparable damage
may occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties and, in accordance with
Section 5.15, each Investor, shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 5.14     Severability.    Any term or provision of this Agreement which
is determined by a court of competent jurisdiction to be invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders.
Upon any such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

Section 5.15     Successors and Assigns; Third Party Beneficiaries.    Neither
this Agreement nor any of the rights or obligations of any party under this
Agreement shall be assigned, in whole or in part (by operation of law or
otherwise), by any party without the prior written consent of the Company, each
Investor and the Stockholders, except that, without such prior written consent
of the Stockholders (but, for the avoidance of doubt, with the written consent
of each Investor), the Company may assign this Agreement (in whole or in part)
to any Person to which it assigns any of its rights or obligations under the
Definitive Documents in accordance therewith. Subject to the foregoing, this
Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except the provisions of this Agreement shall be for the benefit of,
and directly enforceable by, each Investor.

 

 

[Remainder of this page intentionally left blank]

 

 
13

--------------------------------------------------------------------------------

 

 

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed (where applicable, by their respective officers or other authorized
Person thereunto duly authorized) as of the date first written above.

 

 

 

GULFMARK OFFSHORE, INC.

 

 

 

 

 

 

By:

/s/ Quintin V. Kneen 

 

 

Name:

Quintin V. Kneen

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Raging Capital Management, LLC

 

 

 

 

 

 

By:

/s/ William C. Martin

 

 

Name:

William C. Martin

 

 

Title:

Managing Member

 

 

 

 

By:

 

/s/ David J. Butters 

 

 

 

 

David J. Butters

 

                      By:   /s/ Quintin V. Kneen   

 

 

 

Quintin V. Kneen

 

                      By:   /s/ James M. Mitchell          James M. Mitchell  

 

 

Signature Page to

Voting Agreement

 

 


--------------------------------------------------------------------------------

 

 

Schedule 1

 

Stockholders

 

 

 

Raging Capital Management, LLC (2)

 

Address for Notices:

 

William C. Martin

Ten Princeton Avenue

P.O. Box 228

Rocky Hill, NJ 08553

 

 

David J. Butters

 

Address for Notices:

 

GulfMark Offshore, Inc.
842 West Sam Houston Parkway North, Suite 400
Houston, TX 77024

 

Quintin V. Kneen

 

Address for Notices:

 

GulfMark Offshore, Inc.
842 West Sam Houston Parkway North, Suite 400
Houston, TX 77024

 

James M. Mitchell

 

Address for Notices:

 

GulfMark Offshore, Inc.
842 West Sam Houston Parkway North, Suite 400
Houston, TX 77024

 